Citation Nr: 1521388	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  14-27 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a higher rating for lumbar and dorsal spine arthritis with kyphosis, status post posterior lumbar fusion, L2-L5 with scar, currently evaluated as 40 percent disabling.

2.  Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from September 1971 to August 1973 and May 1977 to May 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2013 and December 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The RO denied entitlement to TDIU in the December 2014 rating action and the Veteran noted disagreement with this decision in January 2015.  As entitlement to a TDIU is part of a claim for increased compensation for the low back disability, the issues listed above have been amended to include the issue of whether a TDIU rating is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

At the Veteran's request, the RO scheduled a hearing in May 2015.  During that month, the Board received a request from the Veteran's through his representative to reschedule a video conference at the RO before a Veterans Law Judge of the Board.  The Veteran was in ill health and was unable to travel to Washington D.C.  He therefore not only provided advance notice that the Veteran would be unable to appear at that rescheduled hearing, but also good cause as to why he would be unable to attend.  The Veteran's hearing therefore needs to be again rescheduled before deciding his appeal.  38 U.S.C.A. § 7107; 38 C.F.R. §§ 19.75, 19.76, 20.700, 20.703, 20.704.

Accordingly, the case is REMANDED for the following action:

Reschedule the Veteran for a videoconference.  Notify him of the date, time and location of this rescheduled hearing.  Put a copy of this letter in his Veterans Benefits Management System (VBMS) e-folders and/or Virtual VA (VVA) e-file.  If, for whatever reason, he changes his mind and elects not to have this hearing or fails to report for it on the date scheduled, then also document this in his claims file.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Kelli Kordich
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




